Title: To James Madison from François Barbé-Marbois, [10 June] 1803
From: Barbé-Marbois, François
To: Madison, James


Monsieur,
Paris, le 21. Prairial An XI de la République[10 June 1803]
Des circonstances heureuses pour nos deux Republiques m’ont mis dans le cas de concourir encore une fois a des operations emménes avantageuses à toutes deux. Les traités qui viennent d’être conclus sont comme une suite des premieres liaisons que j’ai vu commencer entre votre pays et le mien et doivent les consolider. Je me suis felicité d’un evenement qui rapeller à votre Souvenir un des plus anciens et des plus Sinceres amis de votre pays et j’éprouve une grande Satisfaction a pouvoir vous renouveller l’assurances de l’estime et de la consideration que nos rapports m’ont inspirés pour vous pendant la guerre qui a fini pour l’independance des etats unis.
Je vous prie, Monsieur, de presenter a votre President, l’hommage de ma veneration.
Hatés, je vous prie, en ce qui dependra de vous les expeditions pour la nouvelles orléans—celles qui s’y rapportent. Je vous prie Monsieur d’agréer l’assurance de mon Sincere attachement et de Ma consideration distinguée
Barbé Marbois
 
Condensed Translation
Happy circumstances have placed him in the position to concur once again in operations eminently advantageous to their two republics. The treaties that were just concluded continue the first relations he witnessed between France and the U.S. and should strengthen them. Flatters himself that the event will recall him to JM as one of the oldest and sincerest friends of the U.S.; feels great satisfaction in being able to renew assurances of the esteem and consideration their relations inspired in him for JM during the war for American independence. Asks JM to present to the president his highest respects. Also requests that JM hasten the dispatches relating to New Orleans.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1).


